Citation Nr: 0716400	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  99-17 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a seizure disorder.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968, and again from January 1970 to February 1973.  The 
veteran's active duty included honorable service in the 
Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefit sought on 
appeal.  The Board first considered this appeal in July 2004; 
the previously denied claim of entitlement to service 
connection for a seizure disorder was reopened and remanded 
for additional development of the medical record and 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The matter is now properly returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a seizure disorder that began 
during his first period of active service or as a consequence 
of a high fever experienced in that period of service.

3.  The veteran's seizure disorder began in October 1969, 
more than one year after discharge from his first period of 
service.

4.  The veteran had a seizure disorder upon entry into his 
second period of active service that did not increase in 
severity during active service or as a consequence of active 
service.



CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
active service, nor is such a disorder presumed to have been 
incurred during active service.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1113, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in July 2003 and August 2004, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim of entitlement to service 
connection for a seizure disorder, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is 
based.  

Following a review of the record, the Board specifically 
finds that the veteran is not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate his claim.  Additionally, a Supplemental 
Statement of the Case was issued in December 2006 which makes 
all notices pre-decisional as per Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology of his seizure disorder, and by 
affording the veteran the opportunity to give testimony 
before an RO hearing officer and/or the Board even though he 
declined to do so.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  In 
fact, the veteran advised VA most recently in April 2006 that 
he had no additional evidence to identify or provide to 
substantiate his claim.

The Board notes that the veteran's representative stated in 
its March 2007 appellate statement that the RO had not 
complied with the Board's July 2004 remand orders because it 
did not consider the entire record.  Specifically, the 
representative argued that the RO had not explained why the 
claim is now denied when it was granted in 1970.  The Board 
finds this argument to be wholly without merit as the record 
clearly shows that a March 1970 notice sent to the veteran 
reflecting the grant of service connection for a convulsive 
disorder to be in error.  The veteran was advised numerous 
times over the years that the claim was denied as not shown 
to have been incurred during service or aggravated during the 
second period of service.  As such, the Board finds that the 
RO is not in breach of VA's duty to assist the veteran nor 
are its actions deemed noncompliant with the Board's remand 
orders.

The Board also acknowledges that the veteran's representative 
presented a request for additional examination as it found 
the VA examination report of November 2004 to be inadequate.  
Although the representative requested additional examination 
by a different physician, the same physician reviewed the 
claims folder again and supplemented his report in October 
2006.  The Board finds the examination reports to be 
sufficient upon which to render an opinion in this matter.  
The argument as to the inadequacy of the opinion rendered by 
the physician does not suggest that the physician was 
unqualified to perform the examination and there is no 
evidence that the examiner was not qualified.  As such, VA is 
not required to schedule another examination pursuant to 
38 C.F.R. § 3.159(c)(4).  Consequently, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  The Board will now turn 
to the merits of the veteran's claim.

The veteran contends that he developed a seizure disorder as 
a consequence of a high fever (high grade fever) experienced 
while serving in Vietnam in April 1967.  He initially 
reported that he had his first seizure in 1968, but has more 
recently advised that he experienced a seizure that went 
unreported in 1967.  The veteran points to a November 1967 
treatment record for the loss of the little toenail on his 
right foot as evidence of an accident and asserts that that 
was when he had his first seizure.  Alternatively, the 
veteran argues that his seizure disorder increased in 
severity during his second period of service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
mere fact of an in-service injury is not enough; there must 
be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Epilepsy is deemed to be a chronic disease under 38 C.F.R. 
§ 3.309(a).  As such,  service connection may be granted 
under 38 C.F.R. § 3.307(a)(3) if the evidence shows that the 
disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  See 
38 C.F.R. § 3.307.  Separation from service is defined as the 
veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from his first 
period of service in April 1968, the evidence must show that 
his seizure disorder manifest to a degree of ten percent by 
April 1969 in order for service connection to be granted 
based upon a presumptive period for that first period of 
service.  There is no statutory or regulatory provision to 
allow for an extension of a presumptive period.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111.  According to 38 C.F.R. § 3.304(b), 
the term "noted" denotes only such conditions that are 
recorded in examination reports.  The existence of conditions 
prior to service reported by the veteran as medical history 
does not constitute a notation of such conditions, but will 
be considered together with all other material evidence in 
determining the question of when a disease or disability 
began.  See 38 C.F.R. § 3.304(b)(1).  Determinations of 
whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
. . . manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Id.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
burden to show no aggravation of a pre-existing disease or 
disorder during service is an onerous one that lies with the 
government.  See Cotant v. Principi, 17 Vet. App. 116, 131 
(2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003). 

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), summarized the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability and found that, when no pre-
existing condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and the 
burden then falls on the government to rebut the presumption 
of soundness.  The Federal Circuit held that the correct 
standard for rebutting the presumption of soundness under 38 
U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  In May 2005, 
38 C.F.R. § 3.304 was amended to reflect the Federal 
Circuit's analysis in Wagner.  Consequently, if a disability 
was not noted at the time of entry into service and VA fails 
to establish by clear and unmistakable evidence either that 
the disability existed prior to service and that it was not 
aggravated by service, the presumption of sound condition 
will govern and the disability will be considered to have 
been incurred in service if all other requirements for 
service connection are established.

On the other hand, if a pre-existing disorder is noted upon 
entry into service, the veteran's claim is not for direct 
service connection, but rather it is a claim for service-
connected aggravation of that disorder.  A pre-existing 
disease will be presumed to have been aggravated by military 
service when there is an increase in disability during such 
service, unless there is a specific finding that the increase 
is due to the natural progress of the disease.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In deciding an 
aggravation claim, the Board must determine, after having 
found the presence of a pre-existing condition, whether there 
has been any measurable worsening of the disability during 
service and whether such worsening constitutes an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Under 
Section 1153, the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under Section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
See 38 U.S.C. § 1153; also see 38 C.F.R. § 3.306; Jensen, 19 
F.3d at 1417.

The veteran's service medical records show that he entered 
service in 1966 without any evidence of a seizure disorder.  
In April 1967, he was treated for pneumonia and a fever of 
102.4.  There is no evidence of the veteran having had a 
seizure or convulsion during his period of high fever or any 
other time during treatment for pneumonia.  The veteran was 
treated for ringworm of the right foot and resulting 
cellulitis in November 1967; the toenail of his right little 
toe was removed.  There is no evidence of trauma to the right 
toe.  Upon separation examination in April 1968, the veteran 
had no complaints and was not determined to have a seizure 
disorder.

In October 1969, the veteran presented to a private hospital 
after a work-place injury.  He reported having fallen and hit 
his head while having a seizure.  The veteran related that he 
had had his first seizure about two weeks earlier and denied 
any other episodes of loss of consciousness or having any 
seizure disorder in the past.  The veteran gave his medical 
history as including a high fever and pneumonia during 
service, but did not relate having any seizures related to 
that treatment or any other time during service.  The veteran 
was determined to have a seizure disorder and was released in 
November 1969.

The veteran reenlisted in the service in January 1970.  When 
completing his medical history, he indicated "no" for 
periods of unconsciousness, dizziness and fainting spells, 
and for epilepsy and fits.  The veteran had a normal 
neurologic examination and was determined to have no 
disabilities.  In July 1971, however, the veteran presented 
for treatment after having a seizure.  He gave a history of 
having a similar episode in 1967 following the consumption of 
two six-packs of beer, but gave no other history of seizures 
or seizure-like activity.  A brain scan was normal, but 
ultimately an idiopathic seizure disorder was diagnosed.  The 
veteran was placed on a profile to avoid hazardous activities 
and required no additional treatment for a seizure disorder 
throughout the remainder of his enlistment which ended in 
February 1973.  The veteran had no complaints upon separation 
examination.

The veteran next presented for treatment in April 1976 after 
having had a series of seizures.  He related having had his 
first seizure while working in 1968 and being told that it 
was related to a high fever he experienced during service in 
1967.  The diagnosis was seizures and medication was 
prescribed.

The veteran underwent VA examination in October 1976 and 
related having his first seizure in 1968, approximately eight 
months after his discharge from service.  He was referred for 
a VA neurologic examination which was conducted in December 
1976.  At that time, the veteran reported that his first 
seizure was not during service, but in 1968, and that he 
believed the high fever he experienced in Vietnam in 1967 had 
caused him to develop a seizure disorder.  The veteran 
related that he had experienced seizures intermittently since 
1968.  The diagnostic impression was a generalized convulsive 
disorder since 1968 with the possibility of a cause or 
precipitating factor being a severe febrile illness in 1967 
during service.  The examiner pointed out that he did not 
have copies of the veteran's records for review.

In August 1998, the veteran's treating physician, who has 
been described as a family doctor, advised that he had 
treated the veteran for a seizure disorder for over ten 
years.  He then stated that the seizure disorder was more 
likely than not secondary to the high fever experienced 
during service.  Unfortunately, the physician did not 
indicate that he had reviewed the veteran's service medical 
records and claims folder to have an independent history of 
the disability.

The veteran presented treatise evidence reflecting a 
correlation between children who developed seizure disorders 
who had also experienced spasms or convulsions at the same 
time that they had high fevers.  The treatise evidence also 
states that high fever can cause a single seizure, but that 
epilepsy is an underlying condition that makes one 
susceptible to multiple seizures.  The veteran also provided 
statements from friends who knew him before service and 
advised VA that the veteran did not experience seizures until 
after his service.

In February 1999, the veteran underwent VA neurologic 
examination and was determined to have major motor seizures 
that were not related to a high fever during service.  This 
opinion was not supported by any rationale so additional 
examination was scheduled.

In November 2004, the veteran underwent VA neurologic 
examination and related that he had experienced about eight 
seizures during his periods of service that he did not tell 
anyone about at the time.  He stated that he worked 
construction after service until 1980 and took medication 
regularly.  Following a complete review of the veteran's 
service medical records, post-service treatment records and 
examination of the veteran, the examiner diagnosed a seizure 
disorder most probably idiopathic in nature starting in 1968.  
The examiner stated that in order for the seizure disorder to 
be secondary to the in-service high fever, the initial 
seizure would have had to have occurred during the period of 
high fever and not months afterwards.  Consequently, the 
examiner opined that the veteran' seizure disorder was not 
secondary to the in-service event and cannot be labeled as 
febrile seizures.  The neurologist went on to say that it was 
not clear that the seizure disorder underwent any increase in 
severity during service because the veteran asserts that he 
had seizures and just did not report them.  Therefore, based 
on the evidence of record showing that most of the veteran's 
seizures occurred as a consequence of his not taking 
medication, the examiner opined that there was no evidence of 
a permanent increase in the severity of symptoms during the 
veteran's service or because of his service.  The only 
statement that supported the veteran's claim that his 
seizures began during service were his accounts of his first 
seizure occurring in his barracks and not reported at the 
time.

In October 2006, the VA neurologist who examined the veteran 
in November 2004 re-reviewed the claims folder.  He stated 
that there was no evidence of seizures during the veteran's 
first period of service and evidence of seizures first being 
treated by a private physician in October 1969.  Therefore, 
he opined that a connection between the fever experienced by 
the veteran in his first period of service cannot be made to 
the October 1969 seizures.

Given the evidence as outlined above, the Board finds that 
the veteran did not experience his first seizure, or any 
other seizures, during his first period of service.  The 
accounts of his disorder that he gave in connection with 
treatment in the 1960's and 1970's are deemed to be more 
credible than current statements given in the context of this 
appeal.  The veteran initially reported that he had his first 
seizure while working in the private sector in between his 
periods of service.  This is supported in the evidence.  

The medical evidence reveals that a seizure cannot be 
considered to be febrile unless it occurred at the time of a 
high fever.  Because there is no evidence of the veteran 
having a seizure while he had a high grade fever in 1967, the 
December 1976 statement by a VA neurologist that a severe 
febrile illness could be a cause or precipitating factor in 
the development of the seizure disorder cannot be accepted as 
persuasive.  The statement was based upon an unsubstantiated 
history provided by the veteran and the Board is not bound by 
such a medical opinion.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  The same principle applies to the opinion 
of the veteran's treating physician's statement as there is 
no evidence to suggest that the private physician ever 
reviewed the veteran's service medical records and/or claims 
folder to have his own independent knowledge of the nature of 
the in-service fever and lack of evidence of seizures 
associated with that illness.

The medical opinion from the VA examiner who thoroughly 
reviewed the claims folder in 2004 and 2006 reveals that 
there can be no connection made between the April 1967 fever 
and the seizure disorder that began in October 1969.  As for 
the veteran's statements that a November 1967 treatment 
record showing injury to his right foot is evidence of a 
seizure, the Board finds that argument without merit because 
the November record clearly shows that the veteran was 
treated for ringworm and not a traumatic injury to the right 
foot suggestive of a seizure.  Additionally, the veteran was 
discharged from service in April 1968 without any evidence of 
a seizure disorder.

The only evidence in support of the veteran's claim is his 
own statements.  The Board finds that, standing on their own, 
the statements are insufficient to establish a relationship 
between the in-service fever and the currently diagnosed 
seizure disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (Laypersons are not competent to offer 
medical opinions).  The treatise evidence provided by the 
veteran does not support the veteran's position as it shows 
that children with seizure disorders often times had 
seizures/convulsions when they had a high fever.  The 
treatise evidence also draws the distinction between a single 
seizure and a seizure disorder, with a high fever generally 
causing only a single seizure and not an underlying disorder.  
The personal statements from family friends simply show that 
the veteran did not have a seizure disorder prior to entry 
into the veteran's first period of service, a fact that is 
not in contention.  Consequently, the Board finds that the 
veteran does not have a seizure disorder that began during 
his first period of active service or as a consequence of a 
high fever experienced in that period.

The evidence shows that the veteran's seizure disorder began 
in October 1969, more than one year after discharge from his 
first period of service.  The only evidence of a seizure 
occurring prior to October 1969 is unsubstantiated statements 
made by the veteran which have been discussed above as less 
than credible.  As such, the Board finds that service 
connection on a presumptive basis cannot be granted as the 
seizure disorder did not begin within one year of service.

Turning now to the veteran's second period of service and the 
argument that the seizure disorder that began in October 1969 
was aggravated by service, the Board notes that the veteran 
did not report the clearly documented history of seizures 
upon entrance examination in January 1970.  Because no 
disability was detected, the presumption of soundness 
attaches.  As noted above, in order to rebut this presumption 
the evidence must clearly and unmistakably show both that the 
disability pre-existed service and was not aggravated 
therein.  

The evidence as outlined above is deemed to be clear and 
unmistakable that there was a pre-existing seizure disorder.  
Specifically, the first documented seizure is dated prior to 
entry into the second period of service.  Thus, the Board 
must now determine if the disability clearly and unmistakably 
did not increase in severity in order to rebut the 
presumption of soundness.

The medical evidence during the veteran's second period of 
service reflects his having a seizure in July 1971.  A brain 
scan performed at that time was normal and a diagnosis of 
idiopathic seizure disorder was rendered.  There is no other 
medical evidence of seizures during the veteran's second 
period of service and he was discharged in 1973 without any 
complaints.  The one incident does not on its face appear to 
be an increase in the pre-existing disability because the 
veteran is not shown to have had an increase in seizures nor 
any functional limitation throughout his second period of 
service outside of having to avoid hazardous duty activities.  
In fact, he did not require treatment again until he had a 
series of seizures approximately three years after service.

The medical evidence includes the opinion by a VA neurologist 
that there is no evidence of a permanent increase in the 
severity of symptoms during the veteran's second period of 
service or as a consequence of service.  This opinion is not 
disputed by the medical evidence.  The veteran's 
representative argues, however, that the veteran's inability 
to work since 1982 is a clear indication that the disability 
has increased in severity.  Neither the representative nor 
the veteran present an argument to show how an increase in 
disability approximately ten years after service is related 
to the veteran's period of service that ended in 1973.  As 
such, there is no evidence to support the claim that the 
seizure disorder that began in 1969 increased in severity 
prior to 1982.  Clearly and unmistakably, the veteran's 
seizure disability did not increase in severity during his 
second period of service.  Thus, the presumption of soundness 
is rebutted; the veteran had a pre-existing seizure disorder.  

The question of whether the pre-existing seizure disability 
was aggravated in service has been answered.  There is no 
evidence that the disability increased in severity during 
service.  

The Board finds that the veteran is not entitled to service 
connection for a seizure disorder on a direct basis because 
such a disability did not begin during either period of 
service.  Service connection is denied on a presumptive basis 
because the disability began later than one year after the 
veteran's discharge from his first period of service.  
Service connection is also denied on the basis of aggravation 
because the disability that pre-existed the veteran's second 
period of service did not increase in severity during the 
second period of service or as a consequence of that period 
of service.  Therefore, the claim of entitlement to service 
connection for a seizure disorder must be denied.


ORDER

Service connection for a seizure disorder is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


